DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-6, 8-11, 13-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 2009/0088504) in view of Sharifi (WO 2015/044912; PG Pub. No. 2016/0222191 referred to herein as the U.S. equivalent).  Davis et al. (US 7,642,315) is cited as an evidentiary reference.  All references were cited in Applicant’s IDS.
Regarding Claims Claims 1-4 and 8-11, Chatterjee teaches a polymer blend comprising (A) a first polycarbonate comprising a first structural unit derived from a 2-aryl-3,3-bis(4-hydroxyaryl)phthalimidine and a second structural unit derived from a dihydroxy aromatic compound, and (B) a second polycarbonate comprising a structural unit derived from a dihydroxy aromatic compound (Abstract).  
The first structural units in the first polycarbonate (equivalent to the second carbonate units in the copolycarbonate of Claim 1) comprise structural units having the formula (10) shown at page 4, [0033].  In an exemplary embodiment, the first structural unit is derived from 2-phenyl-3,3-bis(4-hydroxyphenyl)phthalimidine (PPPBP) and the second structural unit is derived from bisphenol A (BPA).  PPPBP will contribute structural units according to the formula in Claim 1 where R4 is phenyl (i.e. C6 aryl) and j, p, and q=0.  Such structural units also read on the formula in Claim 2 where R5 is phenyl.  The first structural units are preferably included in the amount of 25-45 mol% (p. 4, [0036]).
In one embodiment, the second polycarbonate is derived from BPA (p. 5, [0039])
Example 35 illustrates a blend of a PPPBP/BPA copolycarbonate and a BPA homopolycarbonate (p. 18-19, Table 8; see also p. 14, Table 1).  This composition exhibits a Vicat B120 of 179.7°C.  This falls within the claimed range of 160°C or greater.  Other compositionally similar examples illustrate a yellowness index (YI) according to ASTM D1925-70 ranging from 3.1 to 4.5 on a plaque of 2.5 mm thickness (p. 17-18, Table 6).   The physical properties associated with these examples are believed to be reasonably representative of properties associated with the full range of compositions described in Chatterjee’s broader disclosure.
The first and second polycarbonates may be manufactured by melt polymerization (p. 5, [0040]; p. 6, [0044]).  Chatterjee generally teaches toward compositions having a high degree of transparency, low yellowness index, and low residual color (p. 12, [0087]-[0088]).  Chatterjee does not teach the use of an organosulfonic stabilizer according to the formula in Claim 1.
In the same field of endeavor, Sharifi teaches a polycarbonate composition that maintains its color and transparency for a long time (Abstract).  The composition may include polycarbonates based on BPA and/or PPPBP (p. 3, [0044]).  A quenching agent is added to Sharifi’s composition to affect the color stability of polycarbonates produced by melt polymerization.  The quenching agent inhibits the activity of any residual catalyst that may be present and reduces degradation of the polycarbonate.  The quenching agent provides a transparent and colorless product (p. 6, [0068]).  
Quenching agents can include materials that are used as stabilizers.  Suitable quenching agents include sulfonic acid esters such as n-butyl tosylate (i.e. n-butyl toluenesulfonate) (p. 6, [0069]), as well as esters of strung acids including dimethyl sulfonate, diethyl sulfonate, and methyl, ethyl, butyl, octyl, or phenyl esters of toluenesulfonic acid or benzenesulfonic acid (p. 6, [0071]).  
The compounds listed above read on the formula presented in Claim 1 where each R7 is independently C1 or 2 alkyl or C6 or 7 alkyl and R8 is C1, 2, 4, or 8 alkyl.
The quenching agent is preferably employed in amounts of 0.5-10 ppm (p. 6, [0074]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chatterjee in view of Sharifi to include 0.5-10 ppm of a quenching agent as described above in order to improve color stability, to achieve a colorless and transparent product, and to avoid degradation resulting from any residual catalyst present in Chatterjee’s polycarbonates.  Modification in this way reads on Claims 1-4 and 8-11.
Regarding Claims 5 and 6, as indicated above, Chatterjee teaches inclusion of units which read on the claimed second carbonate units in the amount of 24-45 mol%.  The remainder of the copolycarbonate (i.e. 55-75 mol%) is made up of structural units derived from a dihydroxy aromatic compound.  BPA is named as a preferred dihydroxy aromatic compound.  Other suitable dihydroxy aromatic compounds include bisphenols of formula (8) shown at page 3, [0029].  Examples of such compounds include bisphenols derived from two equivalents of phenol and an equivalent of an isophorone such as 3,3,5-trimethylcyclohexanone.  Such bisphenols are supplied by Bayer under the Apec® trade name.  Davis teaches that this product has the following formula (col. 10, lines 1-10):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This compound will contribute carbonate units according to the last formula shown in Claim 5 where Xa is a C9 monocycloalkylene and m and n are 0.
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a combination of BPA and Apec® as the dihydroxy aromatic compounds in Chatterjee’s copolycarbonate.  The two compounds are disclosed in parallel as being suitable for use in this capacity, and are therefore considered to be equivalents suitable for the same purpose.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It is well established that ordinary creativity is presumed on the part of one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007) (“[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.”). 
Thus, it would have would have been prima facie obvious, using no more than ordinary creativity, to vary the amounts of BPA and Apec® such that the combined amount falls within the range of 55-75 mol%.  This is equivalent to inclusion of BPA and Apec® in amounts greater than 0 mol% and less than 75 mol% which add up to a combined total of 55-75 mol%.  This results in a copolycarbonate containing first, second, and third units in amounts which overlap the ranges of Claims 5 and 6.
Regarding Claims 13 and 15, Chatterjee’s first and second polycarbonates (equivalent to the claimed copolycarbonate and BPA homopolycarbonate, respectively) are included in amounts of 10-90 wt% and 90-10 wt%, respectively (p. 11, [0081]).  These ranges overlap the claimed ranges.  The remaining features of Claims 13 and 15 are addressed 
Regarding Claims 19-21, Chatterjee teaches molded articles including lenses suitable for various applications (p. 13, [0090]).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Sharifi as applied to Claim 1 above, further in view of Pai-Paranjape et al. (US 2013/0225763; cited in Applicant’s IDS). 
Regarding Claims 7 and 12, Chatterjee and Sharifi remain as applied above.   Chatterjee teaches toward compositions having a high degree of transparency, low yellowness index, and low residual color (p. 12, [0087]-[0088]).  Similarly, Sharifi teaches a polycarbonate composition that maintains its color and transparency for a long time (Abstract).  The cited references do not teach the ion content required by Claim 7.
In the same field of endeavor, Pai-Paranjape teaches high purity polycarbonates having high light transmission, low yellowness, and color stability (Abstract).  To obtain these characteristics, the polycarbonate is subjected to a series of purifying stages.  In the third purifying stage, residual ionic species are removed.  Such mineral and metal impurities lead to increased haze and yellowness in molded parts made from the polycarbonate (p. 4, [0056]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chatterjee in view of Sharif as applied above, and further in view of Pai-Paranjape to subject the polycarbonate components of the composition to Pai-Paranjape’s purification process, including the third stage of removing residual ionic species.  This will avoid problems such as increased haze and yellowness which may arise from such impurities.  
Pai-Paranjape teaches that residual ionic species are “removed.”  This indicates that no ionic species, including the ions recited by Claim 7, will be present in the final product (i.e. 0 ppm ionic species), and that the BPA component of the polycarbonate will have a purity within the range of Claim 12.
Alternatively, Pai-Paranjape does not teach a specific content of ions present in purified polycarbonate products obtained by this process.  Nevertheless, Pai-Paranjape does indicate that the presence of ionic impurities leads to increased haze and yellowness.  The content of ionic impurities in the polycarbonate is therefore considered to be a result-effective variable.  It would have been obvious to one of ordinary skill in the art to carry out Pai-Paranjape’s purification process to arrive at optimum or workable amounts of ionic contaminants, including the ions recited in Claim 7, corresponding to the amounts recited in Claim 7 and the degree of purity recited in Claim 12, with a reasonable expectation of successfully obtaining the desired transparency and YI characteristics in the final product.  See MPEP 2144.05.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Sharifi as applied to Claim 1 above, further in view of de Brouwer et al. (US 2013/0270591; cited in Applicant’s IDS).
Regarding Claims 17 and 18, Chatterjee and Sharifi remain as applied above.  Chatterjee teaches toward compositions having a high degree of transparency, low yellowness index, and low residual color (p. 12, [0087]-[0088]).  Similarly, Sharifi teaches a polycarbonate composition that maintains its color and transparency for a long time (Abstract).  The cited references do not teach the claimed hydroxyl end group content.
In the same field of endeavor, de Brouwer teaches high purity polycarbonates having high light transmission, low yellowness, and color stability (Abstract).  de Brouwer provides a list of factors which affect the YI of polycarbonate resins.  One factor affecting the initial color is -OH end groups (p. 20, Table 1).  The enhanced optical properties associated with de Brouwer’s polycarbonates is achieved by using starting monomers having a sulfur level of 2 ppm or less, and by employing polycarbonates having a final sulfur level of 2 ppm or less and a free -OH group level of less than or equal to 150 ppm (p. 2, [0029])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chatterjee in view of Sharifi as applied to Claim 1 above, and further in view of de Brouwer to limit the -OH group content of Chatterjee’s polycarbonates to 150 ppm or less; to employ starting aromatic dihydroxy monomers having a sulfur level of 2 ppm or less; and to obtain final polycarbonates having a sulfur level of 2 ppm or less in order to avoid unwanted yellowness.  Modification in this way reads on Claims 17 and 18. 
Terminal Disclaimer

The Terminal Disclaimer dated 6 January 2021 is effective in overcoming the nonstatutory double patenting rejection of Claims 1-21 over Claims 1-12 of U.S. Patent No. 10,640,644.  The double patenting rejection set forth in the Office action dated 6 October 2020 has been withdrawn.

Response to Arguments

Applicant's arguments filed 6 January 2021 regarding the previous grounds of rejection applied against Claims 1-21 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that the data in the instant specification shows that adding butyl tosylate to blends of PPPBP-BPA copolycarbonate and BPA polycarbonate improves YI regardless of purity of the BPA used to form the co- and homopolycarbonates.  
Applicant cites the Declaration under 37 C.F.R. 1.132 dated 6 January 2021 as showing no such improvement in compositions based on (1) a polyester-polycarbonate copolymer including polyester segments obtained from terephthalic acid, isophthalic acid, and resorcinol (ITR-PC); (2) a para-cumylphenol endcapped polycarbonate copolymer containing isophthalate and terephthalate ester units (PPC); or (3) a sebacic acid-BPA polycarbonate copolymer.
Applicant concludes that beneficial effects of butyl tosylate on YI are observed with compositions containing copolycarbonates as defined in Claim 1, but not with compositions containing ITR-PC, PPC, and sebacic acid-BPA polycarbonate copolymer.
The data in the instant specification does show improvements in YI upon addition of butyl tosylate to compositions comprising PPPBP-BPA copolycarbonates and BPA homopolycarbonates.  This is expected in view of Sharifi.  Sharifi teaches that the addition of a quenching agent to melt polymerized polycarbonates inhibits activity of any residual catalyst that may be present and reduces degradation of the polycarbonate.  The quenching agent provides a transparent and colorless product (p. 6, [0068]).  Sharifi quantifies this effect on color by measuring YI (p. 1, [0007]).  The YI of polycarbonates treated according to Sharifi is 2.5 or less (p. 1, [0013]).  This is comparable to the range observed in the examples in the instant specification.  
Resistance to discoloration is observed in Sharifi’s compositions even after extended periods of time at elevated temperature.  For example, Sharifi teaches that YI may increase by less than 200% after being baked at 250°C for 120 minutes (p. 1, [0015]).  This is lower than the temperature range employed in the instant examples, but the time period of 120 minutes is considerably longer than the 5-15 minute heating intervals used in the instant examples.  
Although Sharifi does not disclose identical conditions, the reference nevertheless creates a reasonable expectation that addition of a quenching agent such as butyl tosylate will stabilize YI at elevated temperatures over prolonged time periods even when using unpurified monomers containing residual catalyst.  Therefore, the results observed in the instant examples are expected in view of the prior art.  Expected beneficial results are evidence of obviousness of a claimed invention.  See MPEP 716.02(c).
The data shown in the Declaration shows that the result described by Sharifi does not occur in specific copolymers not contemplated by Sharifi.  Sharifi does teach that blends of polycarbonates with more generally described polyester-polycarbonate copolymers may be used (p. 3-4, [0046]).  However, such copolymers leading to inferior YI values are believed to be outside the scope of Sharifi’s disclosure.  Sharifi’s claims are limited to compositions having a YI of 3 or less (see, e.g., p. 10, Claim 1) and which exhibit a YI increase of less than 200% after exposure to elevated temperatures for extended periods of time (see, e.g., p. 11, Claims 8-10).  
Sharifi would lead one of ordinary skill in the art away from additional materials like ITR-PC, PPC, and sebacic acid-BPA polycarbonate copolymer which lead to inferior results in either YI or YI increase.  Therefore, the additional comparative examples in the Declaration are not sufficient to establish non-obviousness over the grounds of rejection above.
Applicant argues that Sharifi discloses compositions containing BPA polycarbonate homopolymer and butyl tosylate.  Applicant characterizes Sharifi as not showing that butyl tosylate has any effect on compositions containing the copolycarbonate disclosed in Chatterjee.  
Chatterjee’s polycarbonates comprise structural units having the formula (10) shown at page 4, [0033].  In an exemplary embodiment, the first structural unit is derived from 2-phenyl-3,3-bis(4-hydroxyphenyl)phthalimidine (PPPBP) and the second structural unit is derived from bisphenol A (BPA).  The polycarbonates in Sharifi may be based on bisphenols including BPA and PPPBP (p. 3, [0044]).  One of ordinary skill in the art would view Sharifi’s teaching toward improved YI in compositions based on polycarbonates including BPA and PPPBP as being reasonably pertinent to Chatterjee’s polycarbonates based on the same monomers.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762